Citation Nr: 0925770	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-07 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of overpayment of pension benefits in 
the amount of $1,888.00, to include the question of whether 
the overpayment was properly created.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision of the Committee on 
Waivers and Compensation (Committee) at the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the November 2005 decision, the Committee 
denied in part, the Veteran's request for a waiver of 
recovery of an overpayment of VA pension benefits in the 
calculated amount of $1,888.00, finding that collection of 
the overpayment indebtedness would not be against the 
principles of equity and good conscience.

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

During the course of the appeal, the Veteran's claims file 
was permanently transferred to the RO in Chicago, Illinois; 
hence, that RO now has jurisdiction over the claims on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

By way of procedural background, in a March 2005 rating 
decision, the RO granted nonservice-connected pension 
benefits and special monthly pension by reason of being 
housebound, both effective January 28, 2005.  The March 2005 
award letter indicated that the Veteran's monthly entitlement 
amount of $1,034.00 would commence on February 1, 2005.  
Shortly thereafter, the RO was informed by the VA Medical 
Center in Hines, Illinois, that the Veteran was in a nursing 
home at VA's expense as of December 27, 2004.  In a May 2005 
letter to the Veteran, the RO stated that since VA pays for 
his nursing home care, and he has no dependents, the law 
requires that his monthly pension benefit be reduced to 
$90.00 if his stay at a nursing home facility is more than 
three months.  As such, because the Veteran's nursing home 
stay (VA Emergency Care Center (ECC)) was more than three 
months, the RO proposed to retroactively reduce his VA 
pension benefits to $90.00 per month, effective April 1, 
2005.  It was also specifically noted that the adjustment 
would result in an overpayment of benefits paid to the 
Veteran.  

In June 2005, the Veteran stated that he was admitted to the 
Hines VA Medical Center on December 14, 2004.  He asked the 
RO to take immediate action to reduce his payments to the 
proper rate authorized by law.  As such, on June 17, 2005, 
the RO reduced the Veteran's rate to $90.00 as the 
"protected" rate since he was in a VA nursing home for more 
than three months, which created an overpayment in pension 
benefits.  

After receiving notification of the June 2005 letter, the 
Veteran requested a waiver of the overpayment of funds in 
November 2005.  In a November 2005 decision, the Committee 
determined that the overpayment of funds was from February 1, 
2005 to May 31, 2005.  The Committee concluded that the 
Veteran's income exceeded his expenses by such that he could 
provide for his basic necessities in life (food, clothing, 
and shelter) and still repay the remaining balance of the 
debt without causing undue financial hardship.  Financial 
hardship was not found, and there was no evidence of bad 
faith or willful intent to misrepresent or disclose facts 
which would prevent a waiver.

During the May 2009 hearing, the Veteran challenged the 
validity of the creation of the overpayment indebtedness, 
including potentially, the validity of the amount of that 
indebtedness.  He explained that when his nonservice-
connected pension was awarded on February 1, 2005, he was not 
paid in arrears except for the month of February.  He 
received his first check on April 1st, a second check on May 
1st, and a third check on June 1st.  Sometime in June or July, 
the Veteran stated that he received a letter from the RO 
stating that because he was in the nursing home in December, 
his pension award would be reduced to $90.00 because of the 
law requiring a reduction in monthly pension benefits for a 
nursing home stay more than three months.  However, the 
Veteran pointed out that before the 90 days were up, he was 
discharged from the nursing home (ECC) and sent to the 
cardiac care unit at the hospital for heart surgery.  He 
believes that once there was a break in his treatment at the 
ECC, during which time he underwent heart surgery, the 90 day 
period should have restarted.  The Veteran also testified 
that he was informed by an employee of VA regarding the 
restarting of the 90 day period.  Therefore, the Veteran 
believes that the debt is invalid because of the manner in 
which the 90 day period was calculated, and even if the debt 
is correct, a waiver is warranted because he relied on the 
payments.

Because the Veteran has challenged the proper creation of the 
debt, further appellate review by the Board with regard to 
the Veteran's waiver claim must be deferred pending formal 
adjudication of his challenge to the validity of the debt.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a 
Veteran raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an abuse 
of discretion to adjudicate the waiver application without 
first deciding the Veteran's challenge to the lawfulness of 
the debt asserted against him or her"); VAOPGCPREC 6-98 
(July 24, 1998) (holding that when a Veteran challenges the 
validity of the debt and seeks waiver of the debt, the [RO] 
must first fully review the debt's validity and, if the 
office believes the debt to be valid, prepare a written 
decision fully justifying the validity of the debt before 
referring the waiver request to the Committee on Waivers and 
Compromises).  A debtor may dispute the amount or existence 
of a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  38 C.F.R. § 
1.911(c)(1) (2008).  Resolution of the creation issue should 
precede consideration of the waiver issue.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  The Veteran should be provided an 
audit of his account in writing, which 
clearly shows the calculation of the 
overpayment, to include a discussion of 
his computation of income, exclusions 
from income, and countable periods of 
hospitalization.  The audit and 
accompanying letter should clearly 
explain to the Veteran the creation of 
the entire amount of the overpayment 
assessed against him.  A copy of the 
audit should be placed in the claims 
folder.  The Veteran should be provided 
an appropriate opportunity to respond.

2.  Provide the Veteran an opportunity to 
submit a current financial status report, 
which should include an accurate and 
complete listing of the Veteran's income 
and expenses.  

3.  Readjudicate the Veteran's claim, 
specifically addressing the question at 
issue noted above, namely the issue of 
the validity of the creation of the 
overpayment indebtedness.  If it is 
found, based upon the evidence of record, 
that the Veteran's pension overpayment 
indebtedness was validly established, 
explain the legal basis for that 
conclusion and the evidence considered.  
The decision should also take into 
consideration any additional financial 
data from the Veteran.  38 C.F.R. § 1.965 
(2008).  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



